 
EXHIBIT 10.7                         
 


 


 


 


 


 


 


 
HNI CORPORATION
 
DIRECTORS DEFERRED COMPENSATION PLAN
 



























 








As Amended and Restated Effective January 1, 2005 to comply with Section 409A
of the Internal Revenue Code






--------------------------------------------------------------------------------


TABLE OF CONTENTS
Page
 

 1. Amendment and Restatement         1

 

   1.1.  Amendment and Restatement       1    1.2. Purpose       1    1.3.
Application of the Plan         1

 

 2. Definitions         1

 

   2.1. Definitions         1    2.2. Gender and Number       4

 

 3. Eligibility and Participation        4

 

   3.1. Eligibility      4    3.2.   Missing Persons      5

 

 4. Establishment and Entries to Accounts        5

 

   4.1.   Accounts       5    4.2. Deferral Election Agreement       5    4.3.
Adjustments to Accounts       7    4.4. Commencement of Distribution of
Sub-Account     7    4.5. Exceptions to Payment Terms     8    4.6. Death
Benefit    11    4.7. Funding    11

 

 5. Administration      11

 

   5.1. Administration     11    5.2. Actions of the Committee    11    5.3.
Delegation     12    5.4. Expenses    12    5.5. Reports and Records    12  
 5.6. Valuation of Accounts and Account Statements    12    5.7. Indemnification
and Exculpation    12

 

 6. Beneficiary Designation      13

 

   6.1. Designation of Beneficiary    13    6.2. Death of Beneficiary    13  
 6.3. Ineffective Designation    13

 

 7. Amendment and Termination      13

 

 8. Claims Procedure      13

i

--------------------------------------------------------------------------------



 9. Miscellaneous      14

 

   9.1. Unfunded, Non-ERISA Plan    14    9.2. Nontransferability    14    9.3.
Successors    14    9.4. Severability    14    9.5. Applicable Law    15    9.6.
No Other Agreements    15    9.7. Incapacity    15    9.8. Counterparts    15  
 9.9. Electronic Media     15    9.10. Administratively Reasonable    15  
 9.11. Release    15    9.12. Notices    15    9.13. No Guaranty of Board
Position     16

 
ii

--------------------------------------------------------------------------------



 
HNI Corporation
Directors Deferred Compensation Plan




1.           Amendment and Restatement


1.1.           Amendment and Restatement.  HNI Corporation, an Iowa corporation
(the "Corporation"), hereby amends and restates, effective as of January 1, 2005
(the "Restatement Date"), the HNI Corporation Directors Deferred Compensation
Plan (the "Plan") to comply with Section 409A of the Internal Revenue Code.  The
Plan first became effective on August 9, 1999.  
 
1.2.           Purpose.  The purpose of the Plan is to give Outside Directors
the opportunity to defer the fees payable to them by the Corporation to achieve
their personal financial planning goals.
 
1.3.           Application of the Plan.  The terms of the Plan, as set forth in
this restatement, shall apply to amounts deferred under the Plan on or after
January 1, 2005, and to the payment of amounts deferred under the Plan prior to,
but not yet distributed as of, January 1, 2005.   Accordingly, amounts deferred
under the Plan prior to January 1, 2005, the effective date of Code Section
409A, are not intended to be grandfathered under Section 409A.  
 
2.           Definitions


2.1.           Definitions.  Whenever used in the Plan, the following terms
shall have the meaning set forth below and, when the defined meaning is
intended, the term is capitalized:
 
 
(a)
"Account" means the device used to measure and determine the amount of benefits
payable to a Participant or Beneficiary under the Plan.  The Corporation shall
establish a Cash Account and Stock Account for each Participant under the Plan,
and the term "Account," as used in the Plan, may refer to either such Account or
the aggregate of the two Accounts.  In addition, the Corporation shall establish
a separate Sub-Account under each of the Participant's Cash Account and Stock
Account for each Deferral Election Agreement entered into by the Participant
pursuant to Section 4.2.



 
(b)
"Beneficiary" means the persons or entities designated by a Participant in
writing pursuant to Article 6 of the Plan as being entitled to receive any
benefit payable under the Plan by reason of the death of the Participant, or, in
the absence of such designation, the Participant's estate pursuant to the rules
specified in Article 6.



 
(c)
"Board of Directors" or "Board" means the Board of Directors of the Corporation.



 
(d)
"Change in Control" means:


1

--------------------------------------------------------------------------------



(i)           the acquisition by any individual, entity or group (with the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended (the "Exchange Act")) (a "Person") of beneficial ownership (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) of 35% or more of
either (A) the then outstanding shares of common stock of the Corporation (the
"Outstanding Corporation Common Stock") or (B) the combined voting power of the
then outstanding voting securities of the Corporation entitled to vote generally
in the election of Directors (the "Outstanding Corporation Voting Securities");
provided, however, that for purposes of this subsection (i), the following
acquisitions shall not constitute a Change in Control:  (I) any acquisition
directly from the Corporation; (II) any acquisition by the Corporation; (III)
any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Corporation or any corporation controlled by the Corporation;
or (IV) any acquisition by any corporation pursuant to a transaction which
complies with clauses (A), (B) and (C) of subsection (iii) of this paragraph; or


(ii)           individuals who, as of the date hereof, constitute the Board (the
"Incumbent Board") cease for any reason to constitute a majority of the Board;
provided, however, that any individual becoming a Director subsequent to the
date hereof whose election, or nomination for election by the Corporation's
shareholders, was approved by a vote of a majority of the Directors then
comprising the Incumbent Board shall be considered as though such individual
were a member of the Incumbent Board, but excluding, for this purpose, any such
individual whose initial assumption of office occurs as a result of an actual or
threatened election contest with respect to the election or removal of Directors
or other actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Board; or


(iii)           consummation of a reorganization, merger or consolidation or
sale or other disposition of all or substantially all of the assets of the
Corporation (a "Business Combination"), in each case, unless, following such
Business Combination:  (A) all or substantially all of the individuals and
entities who were the beneficial owners, respectively, of the Outstanding
Corporation Common Stock and Outstanding Corporation Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, 50% or more of, respectively, the then outstanding shares of common
stock and the combined voting power of the then outstanding voting securities
entitled to vote generally in the election of Directors, as the case may be, of
the corporation resulting from such Business Combination (including, without
limitation, a corporation which as a result of such transaction owns the
Corporation or all or substantially all of the Corporation's assets either
directly or through one or more subsidiaries) in substantially the same
proportions as their ownership, immediately prior to such Business Combination
of the Outstanding Corporation Common Stock and Outstanding Corporation Voting
Securities, as the case may be; (B) no Person (excluding any corporation
resulting from such Business Combination or any employee benefit plan (or
related trust) of the Corporation or such corporation resulting from such
Business Combination) beneficially owns, directly or indirectly, 35% or more of,
respectively, the then outstanding shares of common stock of the corporation
resulting from such Business Combination or the combined voting power of the
then outstanding voting securities of such corporation except to the extent that
such ownership existed prior to the Business Combination; and (C) at least a
majority of the members of the board of directors of the corporation resulting
from such Business Combination were members of the Incumbent Board at the time
of the execution of the initial agreement, or of the action of the Board,
providing for such Business Combination.

2

--------------------------------------------------------------------------------





 
(e)
"Code" means the Internal Revenue Code of 1986, as amended from time to time, or
any successor thereto.



 
(f)
"Committee" means the Committee established by the Chairman of the Board to
administer the Plan.



 
(g)
"Corporation" means HNI Corporation, an Iowa corporation.



 
(h)
"Compensation," of a Participant, means the Participant's annual retainer,
meeting fees, and any other amounts payable to the Participant by the
Corporation for services performed as an Outside Director, in cash or Stock,
excluding any amounts distributable under the Plan.



 
(i)
"Deferral Election Agreement" means the agreement described in Section 4.2 and
attached hereto as Exhibit A, in which the Participant designates the amount of
his or her Compensation, if any, that he or she wishes to contribute to the Plan
and acknowledges and agrees to the terms of the Plan.



 
(j)
"Elective Deferral" means a contribution to the Plan made by a Participant
pursuant to a Deferral Election Agreement that the Participant enters into with
the Corporation.  Elective Deferrals shall be made according to the terms of the
Plan set forth in Section 4.2.



 
(k)
"Enrollment Period" means the period designated by the Corporation during which
a Deferral Election Agreement may be entered into with respect to a
Participant's future Compensation as described in Section 4.2.  Generally, the
Enrollment Period must end no later than the end of the calendar year before the
calendar year in which the services giving rise to the Compensation to be
deferred are performed.  As described in Section 4.2, an exception may be made
to this requirement for individuals who first become eligible to participate in
the Plan.



 
(l)
"Fair Market Value" means the average of the high and low transaction prices of
a share of Stock on the New York Stock Exchange on the date as of which such
value is being determined, or, if there shall be no reported transactions for
such date, on the next preceding date for which transactions were reported;
provided, however, that if Fair Market Value for any date cannot be so
determined, Fair Market Value shall be determined by the Committee by whatever
means or method as the Committee, in the good faith exercise of its discretion,
shall at such time deem appropriate.


3

--------------------------------------------------------------------------------



 
 
(m)
"Outside Director" means a non-employee member of the Board of Directors.



 
(n)
"Participant" means an Outside Director who has entered into a Deferral Election
Agreement.



 
(o)
"Plan Year" means the consecutive 12-month period beginning each January 1 and
ending December 31.



 
(p)
"Qualified Domestic Relations Order" has the same meaning as in Section 414(p)
of the Code.



 
(q)
"Separation from Service," of a Participant, means the Participant's cessation
of services for the Corporation as an Outside Director, provided that the
Corporation does not then anticipate that the Outside Director will perform
future services for the Corporation as an Outside Director (or other independent
contractor).  .



 
(r)
"Specified Employee" means a "key employee" (as defined in Section 416(i) of the
Code without regard to Section 416(i)(5)) of the Corporation.  For purposes
hereof, an employee is a key employee if the employee meets the requirements of
Section 416(1)(A)(i), (ii) or (iii) (applied in accordance with the regulations
thereunder and disregarding Section 416(i)(5)) at any time during the 12-month
period ending on December 31.  If a person is a key employee as of such date,
the person is treated as a Specified Employee for the 12-month period beginning
on the first day of the fourth month following such date.



 
(s)
"Stock" means the Corporation's common stock, $1.00 par value.



 
(t)
"Stock Unit" means the notational unit representing the right to receive one
share of Stock.



 
(u)
"Subsidiary" means any corporation, joint venture, partnership, unincorporated
association or other entity in which the Corporation has a direct or indirect
ownership or other equity interest and directly or indirectly owns or controls
more than 50 percent of the total combined voting or other decision-making
power.



2.2.           Gender and Number.  Except when otherwise indicated by the
context, any masculine term used in the Plan also shall include the feminine
gender; and the definition of any plural shall include the singular and the
singular shall include the plural.
 
3.           Eligibility and Participation
 
3.1.           Eligibility.  Participation in the Plan shall be limited to
Outside Directors.
 

4

--------------------------------------------------------------------------------


 
3.2.           Missing Persons.  Each Participant and Beneficiary entitled to
receive benefits under the Plan shall be obligated to keep the Corporation
informed of his or her current address until all Plan benefits that are due to
be paid to the Participant or Beneficiary have been paid to him or her.  If the
Corporation is unable to locate the Participant or his or her Beneficiary for
purposes of making a distribution, the amount of a Participant's benefit under
the Plan that would otherwise be considered as non-forfeitable shall be
forfeited effective one year after:  (a) the last date a payment of said benefit
was made, if at least one such payment was made; or (b) the first date a payment
of said benefit was due to be made pursuant to the terms of the Plan, if no
payments have been made.  If such person is located after the date of such
forfeiture, the benefits for such Participant or Beneficiary shall not be
reinstated hereunder.
 
4.           Establishment and Entries to Accounts
 
4.1.           Accounts.  The Committee shall establish a Cash Account, Stock
Account or both for a Participant under the Plan as follows:
 
(a)           Cash Account.  A Participant's Cash Account, as of any date, shall
consist of the Compensation that the Participant has elected to allocate to that
Account under his or her Deferral Election Agreement(s) pursuant to Section 4.2,
increased by earning thereon pursuant to Section 4.3(a), and adjusted to reflect
distributions from the Account pursuant to Sections 4.4, 4.5 and 4.6.
 
(b)           Stock Account.  A Participant's Stock Account, as of any date,
shall consist of the Compensation that the Participant has elected to allocate
to that Account pursuant to Section 4.2, increased with earnings (including
dividend equivalents) thereon and converted to Stock Units pursuant to Section
4.3(b), and adjusted to reflect distributions from the Account pursuant to
Sections 4.4, 4.5 and 4.6.
 
The Committee shall establish a separate Sub-Account under each of these
Accounts for each Deferral Election Agreement entered into by the Participant
pursuant to Section 4.2.  As specified in Section 4.2, as part of a
Participant's Deferral Election Agreement, the Participant shall elect how
amounts deferred under each Deferral Election Agreement are to be distributed to
him or her from among the available distribution options described in Section
4.4.  The separate Sub-Accounts are established to account for the different
distribution terms that may apply to each Sub-Account.  The Corporation may
combine Sub-Accounts that have identical distribution terms, or may establish
other Sub-Accounts for a Participant under the Plan from time to time in its
discretion, as it deems appropriate or advisable.  A Participant shall have a
full and immediate nonforfeitable interest in his or her Accounts at all times.
 
4.2           Deferral Election Agreement.  A Participant wishing to make an
Elective Deferral under the Plan for a Plan Year shall enter into a Deferral
Election Agreement during the Enrollment Period immediately preceding the
beginning of the Plan Year.  A separate Deferral Election Agreement must be
entered into for each Plan Year that a Participant wishes to make Elective
Deferrals under the Plan.  In order to be effective, the Deferral Election
Agreement must be completed and submitted to the Corporation at the time and in
the manner specified by the Committee, which may be no later than the last day
of the Enrollment Period.  The Corporation shall not accept Deferral Election
Agreements entered into after the end of the Enrollment Period.
 

5

--------------------------------------------------------------------------------


 
For the Plan Year in which an individual first becomes a Director, the Committee
may, in its discretion, allow the Director to enter into a Deferral Election
Agreement within 30 days after the date on which he or she becomes a
Director.  In order to be effective, the Deferral Election Agreement must be
completed and submitted to the Committee on or before the 30-day period has
elapsed.  The Committee will not accept Deferral Election Agreements entered
into after the 30-day period has elapsed.  If the Director fails to complete a
Deferral Election Agreement by such time, he or she may enter into a Deferral
Election Agreement during any succeeding Enrollment Period in accordance with
the rules described in the preceding paragraph.  For purposes of the exception
described in this paragraph, the term "Plan" means the Plan and any other plan
required to be aggregated with the Plan pursuant to Code Section 409A, and the
regulations and other guidance thereunder.  Accordingly, if an Outside Director
has previously been eligible to participate in a plan required to be aggregated
with the Plan, then the 30-day exception described in this paragraph shall not
apply to him or her.


For each Deferral Election Agreement the Participant enters into, the
Participant shall specify:


(a)           The amount, by dollar amount or percentage, of Compensation
otherwise payable to the Participant in cash to be deferred under the Plan, and
the amount, by number of shares or percentage, of Compensation otherwise payable
to the Participant in Stock to be deferred under the Plan;


(b)           The manner in which the amount in (a), above, is to be allocated
between the Participant's Cash Account and Stock Account, by dollar amount or
percentage; provided, however, that in the case of Compensation otherwise
payable to the Participant in Stock, the Compensation shall automatically be
allocated to the Stock Account; and


(c)           The time and manner of distribution (consistent with the
requirements of Section 4.4) of the Sub-Accounts established with respect to the
Deferral Election Agreement.


The Committee may from time to time establish a minimum amount that may be
deferred by a Participant pursuant to this Section 4.2 for any Plan Year.


Elective Deferrals shall be credited to the Participant's Cash Account or Stock
Account, as the case may be, on, or as soon as administratively reasonable
after, the Compensation would have been paid to the Participant had the
Participant not elected to defer it under the Plan.
 
In general, a Deferral Election Agreement shall become irrevocable as of the
last day of the Enrollment Period applicable to it.  However, if a Participant
incurs an "unforeseeable emergency," as defined in Section 4.5(d)(ii) after the
Deferral Election Agreement otherwise becomes irrevocable, the Deferral Election
Agreement shall be cancelled as of the date on which the Participant is
determined to have incurred the unforeseeable emergency and no further Elective
Deferrals will be made under it.
 
4.3.           Adjustments to Accounts.


(a)           A Participant's Cash Account shall be credited with earnings on a
calendar monthly basis in an amount equal to the product of: (1) the lowest Cash
Account balance during the month; and (2) the rate specified by the Committee
for the month, which rate may be changed by the Committee from time to time in
its discretion as it deems appropriate.  The interest so computed for a month
shall be credited to the Cash Account as of the first day of the immediately
succeeding month.
 
6

--------------------------------------------------------------------------------


(b)           The Elective Deferrals allocable to a Participant's Stock Account
under a Deferral Election Agreement shall be converted to Stock Units on the
date they are credited to the Account.  In the case of Elective Deferrals of
Compensation otherwise payable to the Participant in cash, the number of whole
and fractional Stock Units so credited shall be equal to the dollar amount of
the Elective Deferrals allocated to the Stock Account as of such date divided by
the Fair Market Value per share of Stock on such date.  In the case of Elective
Deferrals of Compensation otherwise payable to the Participant in Stock, the
number of Stock Units so credited shall be equal to the number of shares of
Stock that the Participant has elected to defer pursuant to the Deferral
Election Agreement.  On each date on which the Corporation pays a cash dividend
(the "dividend date"), the Stock Account shall be credited with an additional
number of Stock Units determined by dividing the dollar amount that the
Corporation would have paid as a dividend if the Stock Units held in the
Participant's Stock Account as of the record date for the dividend were actual
shares of Stock divided by the Fair Market Value of a share of Stock on the
dividend date.  Appropriate adjustments in the Stock Account shall be made as
equitably required to prevent dilution or enlargement of the Account from any
Stock dividend, Stock split, reorganization or other such corporate transaction
or event.
 
4.4.           Commencement and Form of Distribution of Sub-Account.  As stated
in Section 4.2(c), above, as part of his or her Deferral Election Agreement, a
Participant shall elect:  (a) the date on which distribution of the Compensation
deferred under the Deferral Election Agreement (as adjusted pursuant to Section
4.3) is to commence, which date may be no earlier than one year following the
end of the Plan Year in which such Compensation would otherwise have been paid
to the Participant; and (b) the form of distribution of such deferred
Compensation from the available distribution forms set forth below:
 
(a)           a single sum payment, or
 
(b)           annual installments over a number, not to exceed 15, of years
specified by the Participant.
 
All distributions from Cash Sub-Accounts shall be paid in the form of cash.  All
distributions from Stock Sub-Accounts shall be paid in the form of Stock (with
each Stock Unit converted to one share of Stock at the time of distribution),
except that fractional shares shall be distributed in the form of cash.
 
If a Participant elects payment in the form of a lump sum, distribution shall be
made to the Participant in a lump sum on the commencement date elected by the
Participant.
 
If the Participant elects payment in the form of annual installments, the
initial installment payment shall be made on the commencement date elected by
the Participant.  The remaining annual installment payments shall be made on
each anniversary of the commencement date during the payment period elected by
the Participant.  During the installment payment period, earnings and dividends
shall be credited to the Participant's Sub-Account in the manner provided in
Section 4.3(a) and (b).  The amount of each installment payment shall be equal
to the balance of the Participant's Sub-Account immediately prior to the
installment payment, multiplied by a fraction, the numerator of which is one,
and the denominator of which is the number of installment payments remaining,
with the last installment consisting of the balance of the Participant's
Sub-Account.
 
7

--------------------------------------------------------------------------------


A Participant may modify an election for payment of a Sub-Account to postpone
the commencement date and change the form of payment to another form permitted
under the Plan.  In order to be effective, the requested modification must:  (a)
be in writing and be submitted to the Corporation at the time and in the manner
specified by the Committee; (b) not take effect for at least 12 months from the
date on which it is submitted to the Corporation; (c) be submitted to the
Corporation at least 12 months prior to then scheduled distribution commencement
date ("original distribution date"); and (d) specify a new distribution
commencement date that is no earlier than five years after the original
distribution date.  For purposes hereof, if the original distribution date is a
Plan Year rather than a specified date within a Plan Year, the original
distribution date shall be deemed to be the first day of the Plan Year.
 
4.5.           Exceptions to Payment Terms.  Notwithstanding anything in this
Article 4 or a Participant's Deferral Election Agreement (as may be modified
pursuant to the last paragraph of Section 4.4) to the contrary, the following
terms, if applicable, shall apply to the payment of a Participant's
Sub-Accounts.


(a)           Separation from Service before Scheduled Distribution Commencement
Date.  If a Participant has a Separation from Service for any reason, including
death or disability, before the date on which distribution of a Sub-Account is
scheduled to commence, distribution of the Sub-Account will commence within
ninety (90) days after the date on which the Separation from Service
occurs.  Except as specified in Article 6 and paragraph (b) of this Section 4.5,
distribution will be made in the same form (i.e., lump sum or installments, and
if installments, over the same period) as elected by the Participant in his or
her Deferral Election Agreement (as may be modified pursuant to the last
paragraph of Section 4.4).
 
(b)           Small Payments.  If the aggregate value of all of a Participant's
Sub-Accounts (and all accounts under any other plans in which he or she
participates and which are required to be aggregated with this Plan pursuant to
Code Section 409A and regulations thereunder) as of the date on which he or she
has a Separation from Service does not exceed $5,000 for the calendar year
containing the date of Separation from Service, the Sub-Accounts shall be
distributed to the Participant (or his or her Beneficiary, as the case may be)
in a lump sum within ninety (90) days following the Separation from Service.
 
(c)           Delay in Distributions.
 
(i)           If the Participant is a Specified Employee, any Plan distributions
that are otherwise to commence on the Participant's Separation from Service
shall commence after the Separation from Service on the date immediately
following the six-month anniversary of the Separation from Service, or if
earlier, on the date of the Participant's death.  In this case, the first
payment following the period of delay required by this Section 4.5(c)(i) shall
be increased by any amount that would otherwise have been payable to the
Participant under the Plan during the delay period.


8

--------------------------------------------------------------------------------


(ii)           The Corporation shall delay the distribution of any amount
otherwise required to be distributed under the Plan if, and to the extent that,
the Corporation reasonably anticipates that the Corporation's deduction with
respect to such distribution otherwise would be limited or eliminated by
application of Section 162(m) of the Code.  In such event, (A) if any payment is
delayed during any year on account of Code Section 162(m), then all payments
that could be delayed on account of Code Section 162(m) during such year must
also be delayed; (B) such delayed payments must be paid either (1) in the fidrst
year in which the Corporation reasonably anticipates the payment to be
deductible, or (2) the period beginning on the date of the Participant's
Separation from Service and ending on the later of the end of the Participant's
year of separation or the fifteenth (15th) day of the third month after such
separation; and (C) if payment is delayed to the date of Separation from Service
with respect to a Participant who is a Specified Employee, such payment shall
commence after such Participant's Separation from Service on the date
immediately following the six-month anniversary of the Separation from Service,
or if earlier, on the date of the Participant's death.


(iii)           The Corporation shall delay the distribution of any amount
otherwise required to be distributed under the Plan if, and to the extent that,
the Corporation reasonably anticipates that the making of the distribution would
violate Federal securities laws or other applicable law.  In such event, the
distribution will be made at the earliest date on which the Corporation
reasonably anticipates that the making of the distribution will not cause such a
violation.


(d)           Acceleration of Distributions.  All or a portion of a
Participant's Sub-Accounts shall be distributed at an earlier time and in a
different form than specified in this Article 4:
 
(i)           As may be necessary to fulfill a Qualified Domestic Relations
Order or a certificate of divestiture (as defined in Code Section 1043(b)(2)).
 
(ii)           If the Participant or Beneficiary has an unforeseeable
emergency.  For these purposes an "unforeseeable emergency" is a severe
financial hardship of the Participant resulting from an illness or accident of
the Participant or the Participant's spouse, Beneficiary or dependent (as
defined in Section 152(a) of the Code, without regard to Section 152(b)(1),
(b)(2), and (d)(1)(B)), loss of the Participant's property due to casualty
(including the need to rebuild a home following damage to a home not otherwise
covered by insurance, for example, not as a result of a natural disaster); or
other similar extraordinary and unforeseeable circumstances arising as a result
of events beyond the control of the Participant.  For example, the imminent
foreclosure of or eviction from the Participant's primary residence may
constitute an unforeseeable emergency.  In addition, the need to pay for medical
expenses, including non-refundable deductibles, as well as for the cost of
prescription drug medication, may constitute an unforeseeable
emergency.  Finally, the need to pay for funeral expenses of a spouse,
Beneficiary or a dependent (as defined in Section 152(a) of the Code, without
regard to Section 152(b)(1), (b)(2) and (d)(1)(B)) may also constitute an
unforeseeable emergency.  Except as otherwise provided in this paragraph
(d)(ii), the purchase of a home and the payment of college tuition are not
unforeseeable emergencies.  Whether a Participant is faced with an unforeseeable
emergency permitting a distribution under this paragraph (d)(ii) is to be
determined based on the relevant facts and circumstances of each case, but, in
any case a distribution on account of an unforeseeable emergency may not be made
to the extent that such emergency is or may be relieved through reimbursement or
compensation from insurance or otherwise, by liquidation of the Participant's
assets, to the extent the liquidation of such assets would not cause severe
financial hardship, or by cessation of Elective Deferrals.


9

--------------------------------------------------------------------------------


Distributions because of an unforeseeable emergency must be limited to the
amount reasonably necessary to satisfy the emergency need (which may include
amounts necessary to pay any Federal, state, or local income taxes or penalties
reasonably anticipated to result from the distribution).  Determinations of the
amounts reasonably necessary to satisfy the emergency need must take into
account any additional compensation that is available due to the Participant's
cancellation of a Deferral Election Agreement due to unforeseeable emergency
pursuant to Section 4.2.  However, the determination of amounts reasonably
necessary to satisfy the emergency need is not required to take into account any
additional compensation that due to the unforeseeable emergency is available
under another nonqualified deferred compensation plan but has not actually been
paid.


(iii)           Due to a failure of the Plan to satisfy Section 409A with
respect to the Participant, but only to the extent an amount is required to be
included in the Participant's income as a result of such failure.
 
(iv)           In the event of a Change in Control, in which case the
Participant's Account shall be distributed to him or her in a lump sum within
ninety (90) days after the date on which the Change in Control occurs.


4.6.           Death Benefit.  If a Participant dies with all or a portion of
his or her Account unpaid, the Participant's Account (or the remaining balance
of his or her Account as the case may be) shall be paid to the Beneficiary
designated in accordance with Article 6, in the form (single sum or
installments) elected by the Participant under Sections 4.2 and 4.4, subject to
Section 4.5(b) and Article 6, with distribution commencing to the Beneficiary
within ninety (90) days following the date of the Participant's death.
 
4.7.           Funding.  The Corporation's obligations under the Plan shall in
every case be an unfunded and unsecured promise to pay.  Each Participant's or
Beneficiary's rights under the Plan shall be no greater than those of a general,
unsecured creditor of the Corporation.  The amount of each Participant's Account
shall be reflected on the accounting records of the Corporation but shall not be
construed to create, or require the creation of, a trust, custodial or escrow
account.  No Participant shall have any right, title, or interest whatever in or
to any investment reserves, accounts, or funds that the Corporation may
purchase, establish, or accumulate, and no Plan provision or action taken
pursuant to the Plan shall create or be construed to create a trust or a
fiduciary relationship of any kind between the Corporation and a Participant or
any other person.  All amounts paid under the Plan shall be paid in cash or
Stock from the general assets of the Corporation, and the Corporation shall not
be obligated under any circumstances to fund its financial obligations under the
Plan.  The Corporation may create a trust to hold funds or securities to be used
in payment of its obligation under the Plan, and may fund such trust; provided,
however, that any funds contained therein shall remain liable to the claims of
the Corporation's general creditors.
 
10

--------------------------------------------------------------------------------


5.           Administration
 
5.1.           Administration.  The Plan shall be administered by the
Committee.  In addition to the other powers granted under the Plan, the
Committee shall have all powers necessary to administer the Plan, including,
without limitation, powers:


(a)           to interpret the provisions of the Plan;


(b)           to establish and revise the method of accounting for the Plan and
to maintain the Accounts; and


(c)           to establish rules for the administration of the Plan and to
prescribe any forms required to administer the Plan.


5.2.           Actions of the Committee.  The Committee (including any person or
entity to whom the Committee has delegated duties, responsibilities or
authority, to the extent of such delegation) has total and complete
discretionary authority to determine conclusively for all parties all questions
arising in the administration of the Plan, to interpret and construe the terms
of the Plan, and to determine all questions of eligibility and status of
Participants and Beneficiaries under the Plan and their respective
interests.  Subject to the claims procedures of Article 8, all determinations,
interpretations, rules and decisions of the Committee (including those made or
established by any person or entity to whom the Committee has delegated duties,
responsibilities or authority, if made or established pursuant to such
delegation) are conclusive and binding upon all persons having or claiming to
have any interest or right under the Plan.
 
5.3           Delegation.  The Corporation, or any officer or other employee of
the Corporation, shall have the power to delegate specific duties and
responsibilities to officers or other employees of the Corporation or other
individuals or entities.  Any delegation may be rescinded by the Corporation at
any time.  Each person or entity to whom a duty or responsibility has been
delegated shall be responsible for the exercise of such duty or responsibility
and shall not be responsible for any act or failure to act of any other person
or entity.


5.4.           Expenses.  The expenses of administering the Plan shall be borne
by the Corporation.
 
5.5           Reports and Records.  The Committee, and those to whom the
Committee has delegated duties under the Plan, shall keep records of all their
proceedings and actions and shall maintain books of account, records, and other
data as shall be necessary for the proper administration of the Plan and for
compliance with applicable law.
 
11

--------------------------------------------------------------------------------


5.6           Valuation of Accounts and Account Statements.  As of each
valuation date, the Committee shall adjust the previous Account balances of each
Participant for Elective Deferrals, distributions, and investment gains and
losses.  A "valuation date," for these purposes, is the last day of each
calendar quarter, and such other dates as the Committee may designate from time
to time in its discretion.  The Committee shall provide each Participant with a
statement of his or her Account balances on a quarterly basis.
 
5.7.           Indemnification and Exculpation.  The agents, officers,
directors, and employees of the Corporation and its Subsidiaries and the
Committee shall be indemnified and held harmless by the Corporation against and
from any and all loss, cost, liability, or expense that may be imposed upon or
reasonably incurred by them in connection with or resulting from any claim,
action, suit, or proceeding to which they may be a party or in which they may be
involved by reason of any action taken or failure to act under the Plan and
against and from any and all amounts paid by them in settlement (with the
Corporation's written approval) or paid by them in satisfaction of a judgment in
any such action, suit or proceeding.  The foregoing provision shall not be
applicable to any person if the loss, cost, liability, or expense is due to such
person's gross negligence or willful misconduct.
 
6.           Beneficiary Designation
 
6.1.           Designation of Beneficiary.  Each Participant shall be entitled
to designate a Beneficiary or Beneficiaries who, upon the Participant's death,
will receive the amounts that otherwise would have been paid to the Participant
under the Plan.  All designations shall be signed by the Participant and shall
be in a form prescribed by the Committee.  The Participant may change his or her
designation of Beneficiary at any time, on the form prescribed by the Committee
and attached hereto as Exhibit B.  The filing of a new Beneficiary designation
form by a Participant shall automatically revoke all prior designations by that
Participant.
 
6.2.           Death of Beneficiary.  In the event that all the Beneficiaries
named by a Participant pursuant to Section 6.1 predecease the Participant, the
Participant's Account shall be paid to the Participant's estate in a lump sum as
soon as administratively reasonable after the date of the Participant's
death.  In the event of the death of the Beneficiary or Beneficiaries after the
death of the Participant, the remaining amount of the Account shall be paid in a
lump sum to the estate of the last surviving Beneficiary to receive payments as
soon as administratively practicable after the death of the Beneficiary.
 
6.3.           Ineffective Designation.  In the event the Participant does not
designate a Beneficiary, or for any reason such designation is ineffective in
whole or in part, the ineffectively designated amounts shall be paid to the
Participant's estate in a lump sum as soon as administratively reasonable after
the date of the Participant's death.
 
7.           Amendment and Termination
The Board of Directors has the authority to amend or terminate the Plan at any
time.  No amendment or termination of the Plan shall in any manner reduce the
Account balance of any Participant without the consent of the Participant (or if
the Participant has died, his or her Beneficiary).  Without limiting the
foregoing, the Board of Directors may, in its sole discretion:  (a) freeze the
Plan by precluding any further Elective Deferrals and/or other credits, but
otherwise maintain the balance of the provisions of the Plan; or (b) terminate
the Plan in its entirety and distribute the Participant's Accounts at an earlier
date and in a different form than otherwise provided under the Plan.  In order
for any such freeze, termination or distribution to be effective, it must comply
with the requirements of Section 409A of the Code.
 
12

--------------------------------------------------------------------------------


8.           Claims Procedure
 
The Committee shall notify a Participant in writing within 90 days of the
Participant's written application for benefits of the Participant's eligibility
or non-eligibility for benefits under the Plan, provided, however, that benefit
distribution shall not be contingent upon a Participant's application for
benefits.  If the Committee determines that a Participant is not eligible for
benefits or full benefits, the notice shall set forth:  (a) the specific reasons
for such denial; (b) a specific reference to the provision of the Plan on which
the denial is based; (c) a description of any additional information or material
necessary for the Participant to perfect the claim, and a description of why it
is needed; and (d) an explanation of the Plan's claims review procedure and
other appropriate information as to the steps to be taken if the Participant
wishes to have the claim reviewed.  If the Committee determines that there are
special circumstances requiring additional time to make a decision, the
Committee shall notify the Participant of the special circumstances and the date
by which a decision is expected to be made, and may extend the time for up to an
additional 90-day period.  If a Participant is determined by the Committee to be
not eligible for benefits, or if a Participant believes that he or she is
entitled to greater or different benefits, the Participant shall have the
opportunity to have the Participant's claim reviewed by the Committee by filing
a petition for review with the Committee within 60 days after receipt by the
Participant of the notice issued by the Committee.  The petition shall state the
specific reasons the Participant believes the Participant is entitled to
benefits or greater or different benefits.  Within 60 days after receipt by the
Committee of the petition, the Committee shall afford the Participant (and the
Participant's counsel, if any) an opportunity to present the Participant's
position to the Committee orally or in writing, and the Participant (or counsel)
shall have the right to review the pertinent documents, and the Committee shall
notify the Participant of its decision in writing within the 60-day period,
stating specifically the basis of the decision written in a manner calculated to
be understood by the Participant and the specific provisions of the Plan on
which the decision is based.  If, because of the need for a hearing, the 60-day
period is not sufficient, the decision may be deferred for up to another 60-day
period at the election of the Committee, but notice of this deferral shall be
given to the Participant.  If a Participant does not appeal on time, the
Participant will have failed to exhaust the Plan's internal administrative
appeal process, which is generally a prerequisite to bringing suit.  In the
event an appeal of a denial of a claim for benefits is denied, any lawsuit to
challenge the denial of such claim must be brought within one year of the date
the Committee has rendered a final decision on the appeal.
 
9.           Miscellaneous
 
9.1.           Unfunded, Non-ERISA Plan.  The Plan is intended to be unfunded
for tax purposes.  Since participation in the Plan is generally limited to
non-employees, it is not subject to the Employee Retirement Income Security Act
of 1974.  However, in the event a Participant should become an employee while
participating in the Plan, the Plan shall be considered to be an unfunded plan
maintained primarily to provide deferred compensation benefits for "a select
group of management or highly compensated employees" within the meaning of
Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA, and therefore is intended to
be exempt from the provisions of Parts 2, 3, and 4 of Title I of ERISA.
 
13

--------------------------------------------------------------------------------


9.2.           Nontransferability.  No benefit payable at any time under the
Plan will be subject in any manner to alienation, sale, transfer, assignment,
pledge, levy, attachment, or encumbrance of any kind, except with respect to a
domestic relations order that the Committee determines to be a Qualified
Domestic Relations Order.
 
9.3.           Successors.  All obligations of the Corporation under the Plan
shall be binding upon and inure to the benefit of any successor to the
Corporation, whether the existence of such successor is the result of a direct
or indirect purchase, merger, consolidation, or otherwise, of all or
substantially all of the business and/or assets of the Corporation.
 
9.4.           Severability.  In the event any provision of the Plan shall be
held illegal or invalid for any reason, the illegality or invalidity shall not
affect the remaining parts of the Plan, and the Plan shall be construed and
enforced as if the illegal or invalid provision had not been included.  The Plan
is intended to comply in form and operation with Section 409A of the Code, and
shall be construed accordingly.  If any provision of the Plan does not conform
to the requirements of Section 409A, such that the inclusion of the provision
would result in loss of the Plan's intended tax deferral, the Plan shall be
construed and enforced as if such provision had not been included.
 
9.5.           Applicable Law.  To the extent not preempted by Federal law, the
Plan shall be governed and construed in accordance with the laws of the state of
Iowa.
 
9.6.           No Other Agreements.  The terms and conditions set forth herein,
together with the Deferral  Election Agreements entered into by Participants,
constitute the entire understanding of the Corporation and the Participants with
respect to the matters addressed herein.
 
9.7.           Incapacity.  In the event that any Participant or Beneficiary is
unable to care for his or her affairs because of illness or accident, any
payment due may be paid to the Participant's or Beneficiary's spouse, parent,
brother, sister or other person deemed by the Committee to have incurred
expenses for the care of such Participant or Beneficiary, unless a duly
qualified guardian or other legal representative has been appointed.
 
9.8           Counterparts.  This Plan may be executed in any number of
counterparts, each of which when duly executed by the Corporation shall be
deemed to be an original, but all of which shall together constitute but one
instrument, which may be evidenced by any counterpart.
 
9.9           Electronic Media.  Notwithstanding anything in the Plan to the
contrary, but subject  to the requirements of the Code or other applicable law,
any action or communication otherwise required to be taken or made in writing by
a Participant or Beneficiary or by the Corporation or the Committee shall be
effective if accomplished by another method or methods required or made
available by the Corporation or Committee, or their agent, with respect to that
action or communication, including e-mail, telephone response systems, intranet
systems, or the Internet.


9.10           Administratively Reasonable.  A payment under the Plan will be
deemed to be made as soon as administratively reasonable after a date if it is
made within the same calendar year as such date, or, if later, by the 15th day
of the third calendar month following such date.


9.11           Release.  Any payment of benefits to or for the benefit of a
Participant or a Participant's Beneficiaries that is made in good faith by the
Corporation in accordance with the Corporation's interpretation of its
obligations hereunder, shall be in full satisfaction of all claims against the
Corporation or any of its Subsidiaries for benefits under the Plan to the extent
of such payment.
 
14

--------------------------------------------------------------------------------


9.12           Notices.  Any notice permitted or required under the Plan shall
be in writing and shall be hand-delivered or sent, postage prepaid, by first
class mail, or by certified or registered mail with return receipt requested, to
the Committee, if to the Corporation, or to the address last shown on the
records of the Corporation, if to a Participant or Beneficiary.  Any such notice
shall be effective as of the date of hand-delivery or mailing.
 
9.13           No Guaranty of Board Position.  Nothing in the Plan shall be
construed as guaranteeing a right to future membership on the Board.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
15

--------------------------------------------------------------------------------


EXHIBIT A 
HNI CORPORATION
DIRECTORS DEFERRED COMPENSATION PLAN


DEFERRAL ELECTION AGREEMENT


I, ___________________________, hereby elect to participate in the Directors
Deferred Compensation Plan (the "Plan") with respect to my annual Board retainer
and Committee retainer (collectively, "Fees") and grants or awards of stock that
I may receive beginning January 1, 20__.


1. Cash Compensation. I hereby elect to defer payment of the Fees which I
otherwise would be entitled to receive in cash as follows:
 
Cash Fees to be Deferred
Cash Account
Stock Account
$_______ or _____ % of my Fees
$_______ or _____ % of my Fees



2. Common Stock Compensation. I hereby elect to defer payment of the Fees, which
I otherwise would be entitled to receive as common stock of the Corporation,
other than compensation I elected to receive as Voluntary Shares under the
Equity Plan, to my Stock Account as follows:


(Choose One)
________%, or
________ shares per grant


3. Payment Deferral. Please defer payment of the Fees specified in this election
until the following date:


o      Until the date I cease to be a Director      
o      Until _____________(specify date), or if earlier, the date I cease to be
a Director         


4. Type of Payment. Please make payment of the Fees deferred by this election,
together with all amounts reflected on my Account attributable there to, in
accordance with Section 4.4 of the Plan as follows:


o     Pay in a lump sum        
o     Pay in _______ equal annual installments (may not be more than 15)  


I acknowledge that I have reviewed the Plan and understand that my participation
will be subject to the terms and conditions contained in the Plan. Words and
phrases used in this Deferral Election Agreement shall have the meaning assigned
by the Plan.


I acknowledge that I have been advised to consult with my own tax and estate
planning advisors before making this election to defer in order to determine the
tax effect of my participation in the Plan.


Dated this ______  day of _______________, 20__.

         
 

--------------------------------------------------------------------------------

                                                   (Signature)  
 
_______________________________________________________
                                              (Print or type name)

NOTE: Keep one copy for your personal records. Return the original to the
attention of: Corporate Secretary, HNI Corporation, 408 East Second Street, P.O.
Box 1109, Muscatine, IA 52761-0071.





--------------------------------------------------------------------------------


EXHIBIT B
HNI CORPORATION
DIRECTORS DEFERRED COMPENSATION PLAN


BENEFICIARY DESIGNATION


In accordance with the terms and conditions of the Directors Deferred
Compensation Plan (the "Plan"), I hereby designate the person(s) indicated below
as my beneficiary(ies) to receive the amounts payable under said Plan:


Name(s)__________________________________________________________________________           
Address(es)_______________________________________________________________________           
______________________________________________________________________         
Social Security No(s) of
Beneficiary(ies)__________________________________________________       
Relationship(s)_____________________________________________________________________          
Date(s) of
Birth_____________________________________________________________________          


In the event that the above-named beneficiary(ies) predecease(s) me, I hereby
designate the following person(s) as beneficiary(ies):


Name(s)__________________________________________________________________________           
Address(es)_______________________________________________________________________
_________________________________________________________________________________               
Social Security No(s) of
Beneficiary(ies)___________________________________________________       

Relationship(s)______________________________________________________________________          
Date(s) of
Birth______________________________________________________________________          


I hereby expressly revoke all prior designations of beneficiary(ies), reserve
the right to change the beneficiary(ies) herein designated and agree that the
rights of said beneficiary(ies) shall be subject to the terms of the Plan. In
the event that there is no beneficiary living at the time of my death, I
understand that the amounts payable under the Plan will be paid to my estate.


 
   
   
  Dated: _________________________________    

--------------------------------------------------------------------------------

                                                     (Signature)  
 
________________________________________________
                                               (Print or type name)
